Citation Nr: 0426184	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1963 to May 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in part 
of which the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, denied entitlement to 
service connection for Type II diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).


REMAND

The veteran has current disability from diabetes mellitus.  
He has submitted a letter dated in October 2000 from a 
physician who reports that he treated the veteran for 
diabetes in 1982 while the veteran was in service, and for 
several years after the veteran's separation from service.  
The veteran reports that his treatment by this doctor was 
rendered at McCoy Air Force Base in Orlando, Florida; his 
service medicals records do contain some treatment notes by 
this doctor.  The veteran has asserted that not all of such 
treatment records have been associated with the claims file.  
His statements suggest that he may have possession of copies 
of treatment records showing treatment for diabetes mellitus 
by this physician while the veteran was in service.  He has 
also reported that, for several years after his separation 
from service, this physician treated him continuously for 
diabetes mellitus.

Service medical records do contain notes of treatment at a 
clinic in Orlando, Florida, in August, October and November 
1982 and February 1983.  However, such notes do not indicate 
treatment or a diagnosis of diabetes mellitus.  Several of 
such treatment notes appear to bear the signature of the 
private physician who wrote the October 2000 letter.  


Service medical records also contain some laboratory test 
results that indicate elevated levels of serum glucose.  
Elevated fasting blood sugar (FBS) was specifically noted at 
the time of the veteran's December 1982 medical examination 
for separation from service.  It was also noted that the 
veteran was on a low-calorie diet, although it is not clear 
whether that comment was related to high blood sugar or high 
triglycerides.  The veteran contends that he continued have 
treatment for diabetes mellitus after that examination and 
prior to his separation from service.  As presently 
constituted, the record does not document such treatment.

The veteran claimed entitlement to service connection for 
elevated fasting blood sugar in the claim he filed in July 
1983.  That finding was noted in a report of an August 1983 
VA examination, but the examiner also reported that elevated 
blood sugar was not found during the same VA examination.  In 
his VA Form 9, the veteran asserted that his service medical 
records should contain reports of results of glucose 
tolerance test made after his December 1982 medical 
examination for separation from service.  The record does not 
contain any such test results.  The veteran reports he was 
taking oral medication for diabetes mellitus soon after his 
separation from service and that ultimately he was required 
to take insulin by injection within one and one half- to two 
years after his separation from service.

As the record clearly shows that the veteran has current 
disability from diabetes mellitus, and further that he had 
elevated levels of blood sugar in service, and that he was 
treated by the same physician both during his service and for 
several years immediately following his separation from 
service for what the physician recalls as diabetes mellitus, 
a medical examination and opinion are necessary to assist the 
veteran in the development of this claim.  38 C.F.R. 
§ 3.159(c)(4) 2003).

Furthermore, as the veteran has asserted that there are 
records in the possession of Federal agencies, including 
service medical records and VA records, that have not been 
obtained and associated with the claims file, a remand is 
necessary to allow the RO to assist the veteran by attempting 
to obtain any such records.  38 C.F.R. § 3.159(c)(2) (2003).

Accordingly, this matter is remanded to the RO for the 
following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for diabetes 
mellitus since his separation from 
service.  The veteran should be requested 
to provide the details of such treatment, 
including, the names and addresses of the 
treatment providers, the location(s) where 
the treatment was provided, and the 
approximate date(s) of such treatment.  
The veteran should be requested to 
authorize the release of the records of 
such treatment.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  The RO should associate 
all correspondence received with the 
claims file.  All efforts to obtain these 
records should be fully documented.  

2.  The RO should exhaust all efforts to 
obtain any additional service medical 
records, including records of the 
veteran's treatment at McCoy Air Force 
Base Hospital, Orlando, Florida, during 
1982 and 1983.  If, after reasonable 
efforts, the RO is unable any such 
additional records, or concludes that it 
is reasonably certain that such records do 
not exist or further efforts to obtain 
them would be futile, the RO must provide 
the veteran with oral or written notice of 
that conclusion pursuant to and in 
conformity with 38 C.F.R. § 3.159(e) and 
document that notice in the claims file.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. §§ 3.159, 3.326(a) (2003).  In 
particular, the veteran should be advised 
to submit all evidence he possesses that 
supports his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

4.  The veteran should be afforded a VA 
endocrinology examination to determine the 
approximate date of onset of his diabetes 
mellitus.  The examiner should express an 
opinion whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the onset of the veteran's 
diabetes mellitus was during his active 
duty, or alternatively whether the veteran 
had compensable disability from diabetes 
mellitus (i.e. managed by restricted diet, 
or requiring insulin, restricted diet and 
regulation of activities, or more serious 
complications) within the first year after 
the veteran's separation from service.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  The examiner should 
report a complete rationale for his/her 
conclusions.

5.  Then, the RO should again review the 
record and readjudicate the claims of 
entitlement to service connection for 
diabetes mellitus.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



